DETAILED ACTION

This office action is in response to RCE filed on 2/15/2022.
Claims 1-17, 19-25, and 27-29 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Gregory Stanton (45,127) on 2/24/2022 to obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:

25. (Currently Amended) A system for cloud access, comprising: 
one or more processors; and 
one or more memory devices coupled to the one or more processors, the one or more memories storing machine readable instructions that, when executed by the one or more processors, cause the one or more processors to: 
in response to an evaluation of programmer input in a programming language, the programmer input including i) a built-in function of the programming language corresponding to retrieving electronic objects accessible on a network, and ii) a first parameter indicating an electronic object to be retrieved, 
retrieve the electronic object from network-accessible storage using the first parameter , and

evaluate the electronic object in a manner indicated by the second parameter of the electronic object, and 
transmit the evaluation of the electronic object, via a communication network.  



-end of currently amended claims-


The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination fail to teach the limitation as recited in independent claims 1, 9, 17, and 25 as detailed below.
The closest cited prior arts – 
    USPGN 2008/0059889 to Parker et al. teaches programming language input corresponding to retrieving electronic object via network, and parameter indicating the object, evaluating programming input.
    USPGN 2008/0059889 to Cheslow discloses a built-in function of a programming language.

The referenced prior art, alone or in combination does not specifically disclose “programmer input a symbolic programming language, the programmer input including a built-in function of the symbolic programming language with a parameter indicating an electronic object is capable of evaluation by a computational application to evaluate the symbolic programming language“ as recited in independent claims 1 and 9; 
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONGFA PHILIP WANG whose telephone number is (571)272-5934.  The examiner can normally be reached on Monday-Friday 8-4 ET:00PM.  Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/PHILIP WANG/Primary Examiner, Art Unit 2197